Citation Nr: 0015272	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  97-16 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post operative ventral 
hernia, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty between July 1955 and 
February 1964.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs Regional 
Office (VARO).

The Board notes that additional evidence was received at the 
Board beyond the 90-day window following certification of the 
appeal to the Board.  This evidence is accepted under the 
provisions of 38 C.F.R. § 20.1304(c) at the request of the 
appellant's representative.


FINDING OF FACT

The appellant's service-connected ventral hernia is currently 
manifested by a massive post operative recurrent hernia with 
diastasis recti, described as operable.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for post operative ventral recurrent hernia are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 7339 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the 40 percent evaluation 
assigned his service-connected post operative recurrent 
ventral hernia does not reflect adequately the severity of 
his symptomatology.  He asserts that the evaluation should be 
increased based on the massive size of his hernia recurrence, 
holes in his stomach wall, stomach protuberance, and his 
desire to not undergo further surgery.  A claim for an 
increased evaluation is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity of the service-connected condition.  See Caffrey 
v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet.App. 629, 631-632 (1992).  As the appellant has claimed 
that his disability is more severe, his claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).
The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Under the schedule, post operative ventral hernias are 
evaluated as follows:  100 percent for massive persistent 
severe diastasis of recti muscles or extensive diffuse 
destruction or weakening of muscular and fascial support of 
abdominal wall so as to be inoperable; and 40 percent if 
large and not well supported by belt under ordinary 
conditions.  38 C.F.R. § 4.114, Diagnostic Code 7339 (1999).

In this case, we note that the appellant was involved in an 
automobile accident in 1963 and that he underwent exploratory 
laparotomy for splenic rupture.  A large ventral hernia was 
found in 1985 and was repaired in 1993 with wire mesh at a VA 
facility, which that appellant's claims did not help his 
condition.  In January 1998, the appellant testified that his 
condition should be rated as 100 percent disabling because of 
its size and the soft spots he feels in the area, which he 
believes are holes in his stomach wall.  He stated that he 
was told to wear a girdle for his stomach but that he could 
not find one large enough to fit.

A review of the most recent evidence of record shows that the 
appellant underwent a private medical evaluation in May 1998 
by H.M. Alpert, M.D.  The appellant complained of a large 
ventral hernia that bulged dramatically, causing some 
abdominal distention and occasional discomfort.  He also 
reported occasional constipation.  Examination revealed a 
large, massive ventral hernia with diastasis recti with no 
significant abdominal pain.  The examiner stated that he did 
not think the hernia was reducible.  It was noted that the 
appellant did not wear a truss or belt.  The examiner further 
stated that he could not opine as to whether the hernia was 
inoperable, and indicated that this was best answered by a 
surgeon.

In addition to Dr. Alpert's examination, the appellant was 
seen by the surgeon S.R. Binderow, M.D., in May 1998.  Dr. 
Binderow stated that his examination revealed a very large 
hernia with easily reducible bowel and that the hernia was 
operable, although this surgery would be involved and 
complicated.

Photographs of the appellant's hernia were received at the 
Board, which show a protuberant abdomen and a large ventral 
hernia bulge.

Upon review of the appellant's sworn testimony and the 
objective medical findings of record, the Board finds that 
the schedular criteria for increase are not met.  Although 
the appellant's hernia was described as massive, it 
apparently has not resulted in "severe" diastasis of the 
recti muscles or other destruction or weakening of the 
abdominal wall so as to be inoperable.  The most recent 
surgical opinion was that the appellant's hernia was 
operable, albeit an involved and complicated procedure.  
Unfortunately in this case, the Board is bound by the 
language of the schedule and the criteria set forth in 
diagnostic code 7379 for a 100 percent rating have not been 
satisfied.  Therefore, the preponderance of the evidence is 
against the claim and the claim must be denied.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The appellant has submitted no evidence 
showing that his service-connected post operative ventral 
hernia has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to VARO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

An increased rating for post operative ventral hernia is 
denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

